NUMBERS 13-19-00489-CV AND 13-19-00490-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


G-WIZ TRUCKING, LLC, AND
MARCO KREUSSEL,                                                        Appellants,

                                         v.

GABRIELA IBARRA,                                                         Appellee.



                  On appeal from the 438th District Court
                        of Bexar County, Texas.



                        ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      These causes are before the Court on the agreed motion to abate for purposes of

settlement.
       The Court, having examined and fully considered the documents on file and the

agreed motion to abate, is of the opinion the agreed motion should be granted. The

agreed motion to abate these appeals pending settlement is GRANTED and the appeals

are ordered ABATED for sixty days following the entry of this order.

       The Court directs appellants to file, on or before June 23, 2020, either (1) a motion

to reinstate the appeals, accompanied by appellants’ brief in these matters, or (2) a motion

to dismiss these appeals pursuant to settlement.



                                                               PER CURIAM

Delivered and filed the
24th day of April, 2020.




                                             2